Citation Nr: 0106311	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  99-16 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
November 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board notes that the appellant requested a hearing before 
a travel Member of the Board in her June 1999 substantive 
appeal.  She was afforded a local hearing before a Hearing 
Officer in October 1999.  

In January 2000, she specified that the personal RO hearing 
satisfied her request for a hearing.  Therefore, the Board is 
of the opinion that the appellant effectively withdrew her 
request for a hearing before the Board.  38 C.F.R. 
§ 20.704(e).  


FINDINGS OF FACT

1.  The veteran was service connected at 100 percent for 
schizophrenia from November 1968 until his death in August 
1982.  




2.  The cause of the veteran's death was found to be due to 
his service connected schizophrenia in August 1983.  

3.  The appellant was born in June 1967.  

4.  The appellant graduated from high school in June 1985.  
She attended college from the fall of 1985 to 1986, the 
spring of 1992 to June 1992, and from the fall of 1996 to the 
present.  She participated in a vocational or trade school 
from November 1989 to May 1990.  

5.  The appellant submitted her claim for Chapter 35 DEA 
benefits in January 1998.  

6.  The appellant's basic period of eligibility for DEA 
benefits began in June 1985 (when she turned 18), and ended 
in June 1993, when she turned 26.  

7.  The provisions allowing for a modification of the ending 
date of the period of eligibility are not applicable to the 
appellant.  


CONCLUSION OF LAW

The appellant is not entitled to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  
38 U.S.C.A. §§ 3501, 3512 (West 1991); 38 C.F.R. §§ 3.807, 
21.3021, 21.3040, 21.3041 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In December 1968 the veteran submitted an application for 
service connection of a nervous condition.  The veteran 
indicated that he had never been married and that he did not 
have any children.  

In December 1968 the veteran was service connected for 
schizophrenia with the assignment of a 100 percent disability 
rating.  This rating remained in effect until the veteran's 
death in August 1992.  

In August 1983 the RO determined that the cause of the 
veteran's death was the result of his service connected 
mental condition.  

In December 1997 the RO received the appellant's application 
for Chapter 35 DEA benefits.  Submitted with this application 
was a birth certificate documenting that the appellant was 
born in June 1967, and that the father was the veteran.  

In her application, the appellant reported graduating from 
high school in June 1985.  She reported completing two and a 
half years of college from the fall of 1985 to 1986; spring 
1992 to June 1992; 1993; and from the fall of 1996 to the 
present.  

In a statement submitted with her application, the appellant 
reported that she had started attending college in 1985 and 
had attended various schools through the years up through the 
present.  She wrote that she was currently attending Chabot 
College as a half-time student.  She requested reimbursement 
for the Chapter 35 benefits, including retroactive 
entitlement.  

Also received by the RO in December 1997 are various school 
transcript reports.  These reports indicate that the 
appellant was enrolled at the National Education Center from 
essentially November 1989 to May 1990, and that she graduated 
with a degree in Medical Office Management.  

Transcript reports from the College of Alameda document 
enrollment in the spring of 1984, the fall semester of 1985, 
the spring semester of 1992 and 1994, and the 1995 fall 
semester.  

Transcript reports from Chabot College document enrollment 
from the fall of 1996 through the spring semester of 1998.  

In her March 1999 Notice of Disagreement (NOD), the appellant 
contended that she had never been told of her entitlement to 
DEA benefits, and that she should therefore be reimbursed for 
the period for which she was entitled.  She also noted that 
she had had to drop out of college in the past because she 
could not afford it.  

In her June 1999 substantive appeal, the appellant 
acknowledged that she was not currently eligible for Chapter 
35 benefits.  She went on to specify that she was not 
claiming current eligibility.  She clarified that she should 
be reimbursed for the schools she attended during the period 
she was eligible, which she noted as being from June 1985 
through June 1993.  She contended that she should receive 
such reimbursement because she had never received notice that 
she was eligible for such benefits, and that she would have 
applied for them if she had been notified.  

During the RO hearing in October 1999 the appellant again 
contended that she did not know of her eligibility for 
Chapter 35 benefits and that VA had never notified her of 
such eligibility.  Transcript, pp. 3-4.  

Criteria

The educational program established by Chapter 35, Title 38 
is for the purpose of providing opportunities for education 
to children whose education would otherwise be impeded or 
interrupted by reason of the disability or death of a parent 
from a disease or injury incurred or aggravated in the Armed 
Forces after the beginning of the Spanish-American War, and 
for the purpose of aiding such children in attaining the 
educational status which they might normally have aspired to 
and obtained but for the disability or death of such parent.  
See 38 U.S.C.A. § 3500 (West 1991).  

Each eligible person shall, subject to the provisions of 
Chapter 35, Title 38, be entitled to receive educational 
assistance.  38 U.S.C.A. § 3510 (West 1991); see 38 C.F.R. 
§ 21.3020(a) (2000) (a program of education or specialized 
restorative training may be authorized for an eligible person 
who meets the definition of "eligible person.").  

An "eligible person" means, in pertinent part, a child of a 
person who was discharged from service under conditions other 
than dishonorable, or died in service; and has a permanent 
total service-connected disability; or a permanent total 
service-connected disability was in existence at the date of 
the veteran's death; or died as a result of a service-
connected disability; or (if a serviceperson) is on active 
duty as a member of the Armed Forces and now is, and, for a 
period of more than 90 days, has been listed by the Secretary 
concerned as missing in action, captured in line of duty by a 
hostile force, or forcibly detained or interned in line of 
duty by a foreign Government or power.  See 38 U.S.C.A. 
§§ 3501(a)(1)(A) (West 1991); 38 C.F.R. §§ 3.807, 
20.3021(a)(1) (2000).  

The basic period of eligibility for the educational 
assistance to which an eligible person is entitled begins on 
the claimant's 18th birthday or his or her successful 
completion of secondary schooling, whichever occurs first.  
The basic ending date is the person's 26th birthday.  
38 U.S.C.A. § 3512(a) (West 1991); 38 C.F.R. § 20.3041(a), 
(c) (2000).  

38 C.F.R. § 21.3041(d) sets forth certain prescribed events 
which may modify the eligible person's ending date beyond his 
or her 26th birthday, when one of such events occurs between 
ages 18 and 26.  Such events include, in pertinent part, the 
death of the veteran-parent, as well as the effective date of 
the veteran-parent's permanent and total rating or the date 
of notification to him or her of such a rating, whichever is 
more advantageous to the eligible person.  In no case will 
the modified ending date extend beyond the eligible person's 
31st birthday.  

Analysis

The Board has thoroughly reviewed the facts of this case in 
conjunction with the applicable laws and regulations and 
concludes that there is simply no legal basis for the 
appellant's claim.  Thus, the appellant is not entitled to 
Chapter 35 benefits.  38 U.S.C.A. § 3512 (West 1991); 
38 C.F.R. § 21.3041 (2000).  

The appellant meets the requirements of an eligible person.  
There has been no dispute over her status as a child of the 
veteran, who died as a result of his service-connected 
condition.  Therefore, she meets the definition of an 
eligible person.  38 U.S.C.A. § 3501(a)(1)(A) (West 1991); 38 
C.F.R. § 21.3021(a).  

However, the appellant did not submit her claim until she was 
30 years old, approximately four years after the basic ending 
date of her period of eligibility for educational assistance, 
the date when she turned 26 (June 1993).  

Furthermore, none of the events described in 38 C.F.R. 
§ 21.3041(d) can be used to allow for a modified ending date 
because none of them, in particular, the death of the 
veteran-parent, and the effective date of his total 
disability rating (or the date of the notice of such a 
rating), occurred when the appellant was between the age of 
18 and 26.  Therefore, 38 C.F.R. § 21.3041(d) is not 
applicable to the appellant.  

38 C.F.R. § 21.3041(e) allows for extensions for ending dates 
where, in pertinent part, the eligible person suspends his or 
her program due to conditions determined by the Department of 
Veterans Affairs to have been beyond his or her control.  In 
such a situation, the period of eligibility may, upon his or 
her request, be extended by the number of months and days 
intervening the date the suspension began and the date the 
reason for suspension ceased to exist.  The burden of proof 
is on the eligible person to establish that suspension of a 
program was due to conditions beyond his or her control.  The 
period of suspension shall be considered to have ended as of 
the date of the person's first available opportunity to 
resume training after the condition which caused it ceased to 
exist.  38 C.F.R. § 21.3043 (2000).  

The following circumstances may be considered as beyond the 
eligible person's control: (a) While in active pursuit of a 
program of education he or she is appointed by the 
responsible governing body of an established church, 
officially charged with the selection and designation of 
missionary representatives, in keeping with its traditional 
practice, to serve the church in an official missionary 
capacity and is thereby prevented from pursuit of his or her 
program of studies. 

(b) Immediate family or financial obligations beyond his or 
her control require the eligible person to take employment, 
or otherwise preclude pursuit of his or her program. 

(c) Unavoidable conditions arising in connection with the 
eligible person's employment which preclude pursuit of his or 
her program. 

(d) Pursuit of his or her program is precluded because of the 
eligible person's own illness or illness or death in his or 
her immediate family. 

(e) Active duty, including active duty for training in the 
Armed Forces.  

38 C.F.R. § 21.3041.  

The appellant has indicated that she had to drop out of 
school in the past because of her inability to afford her 
schooling.  

However, the Board is of the opinion that 38 C.F.R. 
§§ 21.3041(e) and 21.3043 is not for application in this case 
for two primary reasons.  

First, the Board is of the opinion that application of 
sections 21.3041(e) and 21.3043 requires that the appellant 
already be receiving DEA benefits; i.e., that the appellant 
has met the eligibility requirements and that her program of 
education has been authorized by VA, as is required in order 
for such benefits to be provided.  See 38 U.S.C.A. § 3521 
(West 1991); 38 C.F.R. §§ 21.3020(a); 21.3130(a) (2000).  

A "program of education" means any curriculum or any 
combination of unit courses or subjects pursued at an 
educational institution which is generally accepted as 
necessary to fulfill the requirements for the attainment of a 
predetermined and identified educational, professional, or 
vocational objective.  See 38 U.S.C.A. § 3501(a)(5) (West 
1991) (emphasis added); see also 38 C.F.R. § 21.3021(h) 
(2000).  


Therefore, an extension could not be granted under 38 C.F.R. 
§ 21.4043 because there is no suspended program of education, 
as defined and authorized by VA, upon which such an extension 
could be based.  38 U.S.C.A. § 3521; 38 C.F.R. §§ 21.3020(a), 
21.3021(h), 21.3041(e)(1), 21.3043, 21.3130(a).  

Second, even if it were assumed that sections 21.3041(e) and 
21.3043 could apply to the facts such as those presented in 
this case, application of them would be precluded because the 
appellant did not submit a timely request for extension.  

The time limit for filing a request for extension is one year 
from the date on which the child's original period of 
eligibility ended, or one year from the date on which the 
condition that caused the suspension ceased to exist, 
whichever is later.  38 C.F.R. § 21.1032(d) (2000).  

In this case it is not clear whether the appellant ever 
requested an extension.  While she indicated in March 1999 
that she had had to suspend her education because of her 
inability to afford it, she indicated in her substantive 
appeal that she was not claiming current eligibility, but 
only retroactive reimbursement for the period during her 
basic period of eligibility.  

Nonetheless, even if her March 1999 statement was interpreted 
as a request for extension due to suspension, such a request 
was made more than one year after her June 1993, 26th 
birthday (the basic ending date of eligibility) and was made 
more than one year after the fall of 1996, the most recent 
point when the suspension of her education ceased.  


Therefore, the provisions of 38 C.F.R. §§ 21.3041(e) and 
21.3043 regarding requests for extension of the ending date 
due to suspension are not for application because, such a 
request, assuming it was made, was submitted well after the 
expiration of the time limit for filing such a request.  
38 C.F.R. § 21.1032(d).  

The appellant has contended that she was never notified of 
her eligibility for DEA benefits during her period of 
eligibility, and that she would have applied for such 
benefits if she had received such notice.  She therefore 
contends that she should be reimbursed retroactively for the 
period during which she was eligible for DEA benefits, from 
June 1987 to June 1993.  

The Board first notes that an individual must file a formal 
claim for educational assistance for pursuit of a program of 
education, indicating the proposed place of training, the 
school or training establishment, the objective of the 
program of education, and such other information as the 
Secretary may require.  38 C.F.R. §§ 21.1030; 21.3030; see 
also 38 U.S.C.A. § 3513 (West 1991).  

In this case, the appellant is not entitled to reimbursement 
for education expenses incurred several years earlier (during 
the established period of eligibility from the age of 18 to 
26) because she did not file a claim for such benefits until 
after many years after the expiration of her period of 
eligibility; see also Erspamer v. Brown, 9 Vet. App. 507, 
510-511 (1996) (holding that DEA benefits are not available 
where the claimant did not first put VA on notice that she 
expected reimbursement).  In addition, the Board notes that 
entitlement to DEA has not even been granted; therefore, 
there is no assigned effective date upon which a claim for an 
earlier effective date (i.e. retroactive payment of benefits) 
can be based.  

The appellant's contention that VA's failure to give notice 
should entitle her to reimbursement because she would have 
filed a claim during the period of eligibility if she had 
received such notice is without merit in this instance.  

VA's failure to give a claimant or potential claimant any 
form or information concerning the right to file a claim or 
to furnish notice of the time limit for the filing of a claim 
will not extend the time limits allowed for such claims.  
38 C.F.R. §§ 21.3030; 21.1032(a).  

In addition, the Board notes that there was no evidence 
indicating the existence of the appellant or her relation to 
the veteran prior to the untimely submission of her claim in 
1999.  See Erspamer, 9 Vet. App. at 511.  Based on the 
foregoing, the Board finds that there is simply no legal 
basis to find the appellant entitled to educational 
assistance benefits under Chapter 35.  As the disposition of 
this claim is based on the law, and not on the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Additional Matter: Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  


This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required in this 
case because there is no reasonable possibility that it would 
aid in substantiating her claim.  She has been notified of 
her procedural and appellate rights.  Furthermore, she has 
been provided with the laws and regulations pertinent to his 
claim, has been afforded the opportunity to present arguments 
in favor of her claim, and has in fact provided such 
arguments.  Moreover, the facts of this case are not 
disputed, and no further evidentiary development is needed, 
as the appellant's claim has been denied as a matter of law, 
and, as stated above, the appellant has been provided with 
notice of these laws.  Therefore, there is no reasonable 
possibility that any further assistance would aid in 
substantiating the claim.  

The Board also finds that the appellant is not prejudiced by 
its consideration of her claim pursuant to this new 
legislation in the first instance.  As set forth above, VA 
has already met any obligations to the appellant under this 
new legislation.  Moreover, the appellant has been offered 
the opportunity to submit evidence and argument on the merits 
of the issues on appeal, and has done so.  In view of the 
foregoing, the Board finds that the appellant will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO would only serve to further delay resolution of her 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Entitlement to DEA benefits under Chapter 35, Title 38, 
United States Code is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

